 In the Matterof J. K.WELDINGCOMPANY, INC.andINDUSTRIALUNIONOF MARINE&SHIPBUILDING WORKERS OF AMERICA,LOCAL 22,C.C.I.O.Case No. R-5544.-Decided July 14, 1943Mr. Abraham Eisenstat,of New York City, for the Company.Mr. Max Delson,of New York City, for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Industrial Union of Marine & Shipbuild-ing Workers of America, Local 22, C. I. O:, herein called the Union,alleging that a question affecting commerce had. arisen concerning therepresentation of employees of J. K. Welding Company, Inc., Brook-lyn, New York, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore John J. Cuneo, Trial Examiner. Said hearing was held atNew York City on June 17, 1943. The Company and the Union ap-peared,' participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and. are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYJ.K. Welding Company, Inc., a New York corporation, is engagedin the manufacture of barges, tugs, and other vessels, as well as general1International Association of Bridge,Structuraland OrnamentalIronWorkers, Local561, A.F. L., although duly notified of this proceeding,entered no appearance.It did,however,have an unofficial observer at the hearingwho took nopart in the proceeding.51 N. L.R. B., No. 68.328 J.B.WELDING COMPANY, INC.329New York, with which we are concerned herein.Between June 1,1942, and June 1, 1943, the Company purchased raw materials valuedin excess of $100,000, of which approximately 75 percent was shippedto it from points outside the State of New York. During the sameperiod the Company manufactured and produced finished productsvalued in excess of $150,000, which was delivered at the Company'sshipyard to the United States Navy and to the United States Army.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDIndustrial Union of Marine & Shipbuilding Workers of America,Local 22, is a labor organization affiliated with the Congress of Indus-trial Organizations, admitting to membership employees of the Com-pany.III.THE QUESTIONCONCERNINGREPRESENTATIONOn or about March 18, 1943, the Union addressed a letter to theCompany requesting a bargaining conference.The Company madeno response thereto.Thereafter, on April 27, 1943, at a conferenceheld at the Regional Office of the Board, the Company refused tobargain with the Union until such time as the Union was certified asthe bargaining representative.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that a unit comprised of productionand main-tenance employees engaged in shipbuilding, stock clerks,assistantsto the departmental foremen, and chauffeurs, but excluding the super-intendent, general foreman, working and departmental foremen,-'timekeepers, watchmen, and guards, and all employees working lesspriate unit.Tle Company contends that all employees of the Com-pany, with the exception of the Superintendent, who alone has thepower to hire and discharge, should be included within the unit.2 The RegionalDirector reported that the union submitted 187 application cards, 138 ofwhich bore the names of personsappearing upon the Company's pay roll of March 24, 1948;all of the signatures affixed tothese 138 cards appearedto be genuine and original.Hefurther reportedthat thereare approximately 227 employees in the appropriate unit.5 "Departmental"and "working"are used synonymously herein. 4'330DECISIONS ' O'F NATIONAL LABOR RELAfIONS BOARDGeneral and departmental foremen.-Thegeneral foreman and de-partmental foremen devote at least half of their time to supervisionand the laying out of work. The majority of them perform some-manual work in varying degrees in addition to their supervisoryduties.Although they have no power to hire or discharge, they do,have the power to recommend such action.Each supervises from 4to 30 employees, depending upon the operation involved.They re-port upon the quality and performance of the work produced by theseemployees, as well as any requests for raises and promotions.Theyreceive higher salaries than the employees working under them.Al-though the Company seeks to include working and departmentalforemen, within the unit, we are of the opinion that the duties of theseemployees are sufficiently supervisory in nature so as to warrant theirexclusion from the unit hereinafter found appropriate.We shalltherefore exclude them.Assistants to departmental foremen.-Thereare certain employeesin the various departments who act as assistants to the departmentalforemen and report to them.Most of their time is devoted to actualproduction work.However, they receive a. higher wage than theother employees, and they report upon the quality of the work ofthese employees as well as make recommendations regarding themto the departmental foremen.Although both the Union and theCompany agree that these employees should be included within theappropriate unit, we are of the opinion, and find, that they possesspower to effect changes in the status of the employees whom theysupervise, and we shall therefore exclude them.Watchmen and guards.-Theseemployees are deputized as auxiliarypolice of the United States Coast Guard, and carry arms.They per-form the customary duties of watchmen and guards.Although theCompany desires to include them within the unit, we are of the opinionthat the interests of these employees are not akin to those of pro-duction and maintenance employees, and we shall, in accordance withour usual practice, exclude them.Timekeepers.-Theseemployees compute and report the workingtime of the employees, and, together with the superintendent, inter=view newly hired employees.Their work is essentially clerical innature.In view of these circumstances, we shall exclude them fromthe unit.Outside production employees.-TheCompany employs a group,consisting of 50 or more welders, who devote most of their time to theperformance of work outside the regular premises of the Company.Most of them have no contact with the employees working in theyard, and they are hired at the site of their employment; however,a small minority are permanent employees of the Company, but their J.K.WELDING COMPANY, INC.331duties are primarily supervisory.We shall exclude all employeesperforming the major part of their work outside of the companypremises.In accordance with the foregoing, we find that all production andmaintenance employees of the Company engaged in shipbuilding,including stock clerks and chauffeurs, but excluding the superinter d-ent, general foremen, departmental foremen, assistants to depart-mental foremen, timekeepers, watchmen, and guards and all em-ployees working the major part of their time outside of the ship-yard as well as all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.The Union de-sires that the pay roll of the Company covering the week prior toJune 17, 1943 (the date of the hearing herein), be used to determineeligibility to vote, inasmuch as the Company contemplated an increasein personnel of approximately 10 percent.We do not regard thiscircumstance as sufficient to warrant a departure from our usual policy.Accordingly, we shall direct an election among those employees ofthe Company in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with J. K. WeldingCompany, Inc., Brooklyn, New York, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, whoi '332DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Industrial Union ofMarine & Shipbuilding Workers of America, Local 22, affiliated withthe Congress of Industrial Organizations, for the purposes of col-lective bargaining.